Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 2/12/2020, wherein claims 1-16 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,3,4, 10, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (U.S. 20070180967).
	Regarding claim 1, Wright teaches a twine disk (32) configured for a mechanical knotter of a hay baler (abstract, para. 10). the twine disk comprising: a vee shaped V-notch (34) extending inward from an outer periphery of the twine disk (fig. 2); a first straight notch edge of the V-notch formed in a substantially straight-line (A, see annotated fig.): and a second straight notch edge  of the V-notch formed in a substantially straight-line (B, see annotated fig.) (the examiner notes that while A and B point to edges of one of 34, the same annotation can apply to each of 34). the second straight notch edge forming a vee angle with the first straight notch edge of between 45 
	Regarding claim 3, Wright teaches the V-notch has a bottom\width factor of no greater than 0.45 (a little under .33 per fig. 2)( examiner understands “bottom\width factor “ to mean “the width measurement of a chamber (or notch) 15% above its lowest point (Bw), and dividing that Bw measurement by the width measurement of its mouth, VW (generally expressed as a  digital number between 0.00 and 1,00--.g. 0.45)” per para. 26 of applicant’s spec).
Regarding claim 4, Wright teaches the V-notch extends inward directly towards a center of the twine disk (fig. 2).
Regarding claim 6, Wright teaches the second straight notch edge forms a vee angle with the first straight notch edge of between 45 degrees and 90 degrees (fig. 2).
Regarding claim 10, Wright teaches the V-notch has a bottom width factor of no greater than 0.33. (a little under .33 per fig. 2)( examiner understands “bottom\width factor “ to mean “the width measurement of a chamber (or notch) 15% above its lowest point (Bw), and dividing that Bw measurement by the width measurement of its mouth, VW (generally expressed as a  digital number between 0.00 and 1,00--.g. 0.45)” per para. 26 of applicant’s spec).
Regarding claim 11, Wright teaches a method of producing a V-notch (34) in a twine disk (32) configured for a mechanical knotter of a hay baler (abstract, para. 10). 
Regarding claim 13, Wright teaches the V-notch has a bottom\width factor of no greater than 0.45 (a little under .33 per fig. 2)( examiner understands “bottom\width factor “ to mean “the width measurement of a chamber (or notch) 15% above its lowest point (Bw), and dividing that Bw measurement by the width measurement of its mouth, VW (generally expressed as a  digital number between 0.00 and 1,00--.g. 0.45)” per para. 26 of applicant’s spec).
Regarding claim 16, Wright teaches the V-notch has a bottom width factor of no greater than 0.33. (a little under .33 per fig. 2)( examiner understands “bottom\width factor “ to mean “the width measurement of a chamber (or notch) 15% above its lowest point (Bw), and dividing that Bw measurement by the width measurement of its mouth, VW (generally expressed as a  digital number between 0.00 and 1,00--.g. 0.45)” per para. 26 of applicant’s spec).

    PNG
    media_image1.png
    617
    742
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (U.S. 20070180967) in view of McLachlan (U.S. 313094).

Regarding claim 2, Wright fails to teach a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch.
McLachlan teaches a twine holding wheel (C, fig. 2) having notches (a) each having a hook portion (see annotated fig., pg. 1, lines 70-82) extending inward from a first notch edge towards a second notch edge (see annotated fig., pg. 1, lines 70-82).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the twine disk of Wright so as to include a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch in view of McLachlan in order to prevent the twine from slipping out of the notch (pg. 1, lines 74-82 of McLachlan).

Regarding claim 5, the Wright/ McLachlan combined reference teaches the V-Notch is symmetrical below the hook portion about a line drawn through a center point of the twine disk and a lowest point in the V- notch (fig. 2 of Wright).
Regarding claim 12, Wright fails to teach forming a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch.
McLachlan teaches a twine holding wheel (C, fig. 2) having notches (a) each having a hook portion (see annotated fig., pg. 1, lines 70-82) formed extending inward 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the step of forming a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch of Wright in view of McLachlan in order to prevent the twine from slipping out of the notch (pg. 1, lines 74-82 of McLachlan).
Regarding claim 14, Wright teaches wherein the V-Notch is formed to be symmetrical below the hook portion about a line drawn through a center point of the twine disk and a lowest point in the V-notch (fig. 2 of Wright).

    PNG
    media_image2.png
    651
    774
    media_image2.png
    Greyscale

Claims 1, 6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (U.S. 827666).

Regarding claim 1, Quinn teaches a twine disk (27)(fig. 6) configured for a mechanical knotter of a hay baler (can be used as part of a mechanical knotter of a hay baler, pg. 1, lines 8-10,97-106). the twine disk comprising: a vee shaped V-notch (29) extending inward from an outer periphery of the twine disk (fig. 6); a first straight notch edge of the V-notch formed in a substantially straight-line (wall forming 30): and a second straight notch edge of the V-notch formed in a substantially straight-line (wall 

Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the vee angle between 45 degrees and 120 degrees because it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Additionally, a notch having a vee angle of for example 46 degrees would largely perform the same as the notch of Quinn, and applicant does not provide criticality for the claimed range, reciting “ In various embodiments the V-notch 100 may have a vee angle Va of as little as 30 degrees to as great as 120 degrees, depending upon the type and size of twine being used” (para. 31 of applicant’s spec).
Regarding claim 6,  the modified Quinn reference teaches the second straight notch edge forms a vee angle with the first straight notch edge of between 45 degrees and 90 degrees (less than 90 degrees per fig. 6, greater than 45 degrees as modified per claim 1).
Regarding claim 9,  the modified Quinn reference teaches the V-notch has a bottom-width factor of no greater than 0.45 (about .4).

Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the vee angle between 45 degrees and 120 degrees because it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Additionally, a notch having a vee angle of for example 46 degrees would largely perform the same as the notch of Quinn, and applicant does not provide criticality for the claimed range, reciting “ In various embodiments the V-notch 100 may have a vee angle Va of as little as 30 degrees to as great as 120 degrees, depending upon the type and size of twine being used” (para. 31 of applicant’s spec).

Claims 2, 7, 8, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (U.S. 827666) in view of Whiteley (U.S. 379622).

Regarding claims 2 and 7, Quinn fails to teach the twine disk further comprising: a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch,  the hook portion has a hook height extending up from the first straight notch edge by a distance of up to 0.35 a length of the second straight notch edge: and wherein the hook portion has a hook length of up to 0.50 a length of the second straight notch edge.
Whiteley teaches a twine retainer (U) for a knotting device (pg. 1, lines 1-22), the twine retainer further comprising: a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch (see annotated fig.),  the hook portion has a hook height extending up from the first straight notch edge by a distance of up to 0.35 a length of the second straight notch edge: and wherein the hook portion has a hook length of up to 0.50 a length of the second straight notch edge (fig. 4, height and length measured same way disclosed by applicant per fig. 3 of applicant’s spec).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the twine disk of Quinn so as to include a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch,  the hook portion has a hook height extending up from the first straight notch edge by a distance of up to 
Regarding claims 2 and 8, Quinn fails to teach the twine disk further comprising: a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch, the hook portion has a hook height extending up from the first straight notch edge by a distance of up to 0.25 a length of the second straight notch edge: and ,wherein the hook portion has a hook length of up to 0.35 a length of the second straight notch edge.
Whiteley teaches a twine retainer (U) for a knotting device (pg. 1, lines 1-22), the twine retainer further comprising: a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch (see annotated fig.), the hook portion has a hook height extending up from the first straight notch edge by a distance of up to 0.25 a length of the second straight notch edge: and ,wherein the hook portion has a hook length of up to 0.35 a length of the second straight notch edge (fig. 4, height and length measured same way disclosed by applicant per fig. 3 of applicant’s spec).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the twine disk of Quinn so as to include a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch,  the hook portion has a hook height extending up from the first straight notch edge by a distance of up to 0.25 a length of the second straight notch edge: and ,wherein the hook portion has a 
Regarding claims 12 and 15, Quinn fails to teach a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch; wherein the hook portion is formed to have a hook height extending up from the first straight notch edge by a distance of up to 0.25 a length of the second straight notch edge: and wherein the hook portion is formed to have a hook length of up to 0.35 a length of the second straight notch edge.
Whiteley teaches a twine retainer (U) for a knotting device (pg. 1, lines 1-22), the twine retainer further comprising: a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch (see annotated fig.), the hook portion has a hook height extending up from the first straight notch edge by a distance of up to 0.25 a length of the second straight notch edge: and ,wherein the hook portion has a hook length of up to 0.35 a length of the second straight notch edge (fig. 4, height and length measured same way disclosed by applicant per fig. 3 of applicant’s spec).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the twine disk of Quinn so as to include a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch,  the hook portion has a hook height extending up from the first straight notch edge by a distance of up to 0.25 a length of the second straight notch edge: and ,wherein the hook portion has a 

    PNG
    media_image3.png
    815
    614
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732     

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732